—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 27, 1997, convicting her of insurance fraud in the third degree, grand larceny in the third degree, falsifying business records in the first degree, and falsely reporting an incident in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.